Citation Nr: 1434409	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service-connection for gastritis.

2.  Entitlement to service-connection for a disorder manifested by saliva thickening.

3.  Entitlement to service-connection for residuals of a recurring Staphylococcus (Staph) infection, to include nasal folliculitis.

4.  Entitlement to an initial compensable rating for the service-connected left elbow strain.

5.  Entitlement to an initial compensable rating for the service-connected bilateral foot strain. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, His Spouse, and ES


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to November 2008.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  For reasons that will be explained in greater detail below, the claims for folliculitis and recurring Staph infection have been recharacterized and merged as they appear on the cover page of the instant decision.     

The Veteran presented testimony before the Board in July 2011; the transcript has been obtained.

In February 2012, the matters were previously before the Board and remanded further development and adjudication.  While in Remand status, the RO awarded service connection for lumbar strain, rhinitis, and deviated septum, status post septoplasty.  As such, there no longer remain claims in controversy.  The remaining matters have been returned to the Board and are now ready for appellate disposition.  

The Veteran has raised a claim of entitlement to service connection for obstructive sleep apnea.  See statement dated in September 2013.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran is not currently shown to have gastritis.

2.  The Veteran is not currently shown to have a diagnosed disorder manifested by saliva thickening.

3.  Residuals of a recurring Staphylococcus infection, to include nasal folliculitis, are due to the Veteran's period of active military service. 

4.  The Veteran is shown to be right-hand dominant; his left elbow strain has not been shown to be productive of ankylosis, limitation of flexion of the forearm to 100 degrees or limitation of extension of the forearm to 45 degrees.  

5.  The Veteran's bilateral foot strain has not been shown to be productive of: 
moderate flatfeet, weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral; weak feet characterized by atrophy of the musculature, disturbed circulation and weakness; claw foot (pes cavus); metatarsalgia; hallux valgus or rigidus; hammer toes; malunion of or nonunion of the tarsal or metatarsal bones; or moderate foot injuries.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastritis have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a disorder manifested by saliva thickening
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for residuals of a recurring Staphylococcus infection, to include nasal folliculitis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for a compensable evaluation for the service-connected left elbow strain have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5205-5213 (2013). 

5.  The criteria for a compensable evaluation for the service-connected bilateral foot strain have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276-5284 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In this decision, the Board grants entitlement to service connection for residuals of a recurring Staph infection, to include nasal folliculitis, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Veteran's claims pertaining to his left elbow and bilateral foot strain on appeal arise from his disagreement with the initial disability evaluations assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
With regard to the claims of service connection for gastritis and a disorder manifested by saliva thickening, the RO provided the Veteran pre- adjudication notice by letter dated in January 2009.   A letter sent in June 2009 contained notice pursuant to the Dingess decision, as well as the specific rating criteria for the left elbow and bilateral feet.  Additional letters were sent in September 2010, November 2010, March 2012, and May 2012.  

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. Service Connection Claims

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 


Gastritis and Saliva Thickening

The Veteran seeks service connection for gastritis and a disorder manifested by saliva thickening, which he contends is the result of service.  Specifically, the Veteran indicated that he experienced stomach pains and dysentery prior to his discharge.  With regard to saliva thickening, he claims it is the result of a spider bite. 
The Veteran's service treatment records reveal that he complained of a spider bite in December 2007, but there were no complaints of associated saliva thickening, to include at the time of the bite, in the remainder of the service records, or at separation examination.  The Board would note at this juncture that excess mucous production, post-nasal drip, coughing, and dry mouth have been attributed to the service-connected rhinitis and deviated septum. 

The Veteran reported stomach trouble and dysentery on his September 2008 separation medical history, but the corresponding physical examination was negative for a stomach condition, to include gastritis. 

The mere fact that the Veteran was bitten once by a spider in service and reported stomach trouble and dysentery is not enough to establish that a chronic stomach disorder, including gastritis, or a saliva thickening disorder manifested in service.  As noted above, neither of the claimed conditions was diagnosed upon separation.  

The Veteran reported stomach cramps and intermittent diarrhea upon VA examination in 2007; however, the etiology was unknown and gastritis was not diagnosed.  A disorder manifested by saliva thickening was not found on VA examination in 2007.  VA outpatient treatment records were negative for complaints, diagnoses, or treatment of gastritis. They are also devoid of a disorder manifested by saliva thickening.  Private medical records dated in October 2011 specifically indicate the Veteran had good salivary flow.  The April 2012 VA examination was similarly negative for either of the claimed conditions.  

The only evidence to support the Veteran's claims is his statements.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there is a current disability manifested by gastritis and/or saliva thickening.  

The evidence of record fails to document a separate disorder manifested by either gastritis or saliva thickening that is attributable to the Veteran's service.  (Note: service connection is in effect for rhinitis and deviated septum, which accounts for excess nasal mucous and/or thick mucous build up).  See Boyer, supra; see also November 2012 rating decision.  In the absence of proof of such disabilities there are no valid claims for service connection.  

As a preponderance of the evidence is against entitlement to service connection for gastritis and a disorder manifested by saliva thickening, denial of the benefits sought is required and the benefit of the doubt doctrine is not for application. 
 38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Folliculitis and Recurring Staph Infection

The Veteran is claiming entitlement to service connection for folliculitis and a residuals of a recurring Staph Infection.  Specifically, the Veteran claims that he first began experiencing folliculitis in his nose and contracted a Staph infection during active military service.  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and service-connection for residuals of a recurring Staph infection, to include nasal folliculitis, shall be granted.  38 C.F.R. § 3.102.  In this regard, service treatment records show the Veteran had Staphylococcus aureus in May 2007.  Another Staph infection was suspected in December 2007.  He was also treated for folliculitis in December 2007.  On his September 2008 separation medical history the Veteran reported multiple ingrown hairs, especially in the nose, and a Staph infection to his left leg, resulting in a scar.  The corresponding examination showed the folliculitis condition was resolved.  There was a scar on the left thigh.  The Board would note at this juncture that service-connection is in effect for a scar on the left thigh, residuals of folliculitis of the left thigh. 

VA outpatient treatment records noted a history of recurring staph infection and folliculitis in the nose, to include entries dated in March 2008, December 2008, and July 2009. 

The Veteran reported folliculitis in the left nostril upon VA examination in 2009.  The examiner noted the condition was treated with antibiotics and resolved.  Lay statements from the Veteran's family and peers show the Veteran suffered with folliculitis in his nose occurring monthly or bimonthly.  

Private medical records dated in January 2008 reveal the Veteran had a skin infection of the left leg.  The Veteran was positive for Staph aureus.  He was treated with systemic antibiotics.  These records also show the Veteran had folliculitis of the nose in March 2008 and May 2008.

The April 2012 VA examiner opined folliculitis was related to his active service.  The examiner noted service treatment records document treatment for nasal mucosal folliculitis.  The examiner also noted the Veteran reported treating recurrences early to prevent a swollen painful nose requiring incision and drainage.  The examiner indicated that the Veteran was capable to self report recurrences and they were likely related to Staph aureus colonization.  With regard to the Staph infection the examiner noted the infection was documented in service, to include the left thigh, possibly the sputum, and a nasal folliculitis.  The examiner opined the Veteran was most likely colonized with a strain of Staph that tended to be invasive, which resulted in a tendency to develop skin breakouts and nasal irritation.  The examiner noted that the colonization was typically found in the nose when it did occur.  The examiner concluded that the evidence supported the premise that the Veteran's colonization by an invasive (infection causing) strain of Staph originated in service and colonization with this strain most likely persisted. 

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran was treated for folliculitis and a Staph infection in service.  He testified that he continues to suffer from folliculitis since service, which he treats with creams and medications.  Based on the medical evidence (notably the April 2012 VA examination), nasal folliculitis and the recurring Staph infection are part of the same disease process, which began in service, and not separate disabilities.  The Board finds that the evidence is at least in equipoise in showing that the Veteran has residuals of a recurring Staph infection, to include nasal folliculitis, which is related to events of his active service.  Resolving any doubt in the Veteran's favor, service connection is warranted.  38 C.F.R. § 3.102.  


B. Increased Rating Claims

The Veteran appealed the decision that assigned the initial noncompensable ratings for left elbow and bilateral foot strain, and the Board will now consider whether a higher evaluation is warranted for the disabilities at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Left Elbow Strain

The Veteran is right hand dominant; consequently, the left elbow is considered the minor side.  Diagnostic Code 5206 provides a noncompensable rating for flexion of the forearm limited to 110 degrees.  A 10 percent is assigned for limitation of flexion to 100 degrees, which is not supported by the evidence of record.  38 C.F.R. § 4.71a.  

Other diagnostic code criteria  for rating elbow and forearm disabilities must be considered for applicability.  Such other criteria include Diagnostic Code 5205 (for ankylosis of the elbow), Diagnostic Code 5207 (for limitation of extension of the forearm to 45 degrees), Diagnostic Code 5208 (for forearm flexion limited to 100 degrees and extension to 45 degrees), Diagnostic Code 5209 (for impairment of flail joint), Diagnostic Code 5210 (for nonunion of the radius and ulna), Diagnostic Code 5211 (for impairment of the ulna), Diagnostic Code 5212 (for impairment of the radius), and Diagnostic Code 5213 (for impairment of supination and pronation).  38 C.F.R. § 4.71a.  As the Veteran's left elbow strain is not shown to produce any of these signs, symptoms, manifestations, or disabilities, these criteria do not apply.   

Normal range of motion of the elbow is flexion from zero to 145 degrees; forearm pronation from zero to 80 degrees; and forearm supination from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the left elbow strain disability does not warrant an initial compensable rating under any Diagnostic Code applicable for rating elbow disorders.  38 C.F.R. § 4.7. 

Notably, upon VA examination in April 2009, the Veteran denied any deformity, giving way, instability, weakness, incoordination, dislocation, subluxation, or locking of the left elbow.  He complained of pain and stiffness.  Range of motion was as follows: flexion to 130 degrees; extension to 0 degrees; pronation to 90 degrees; and supination to 90 degrees.  There was no objective evidence of pain with active motion.  There was no evidence no pain following repetitive motion or any additional limitations after three repetitions of range of motion. The joint was not ankylosed.  X-rays of the left elbow were negative.  

Upon VA examination in April 2012, range of motion improved to 140 degrees of flexion.  Extension remained the same at zero. There was no evidence of painful motion.  He was able to perform repetitive testing with no additional limitation of function.  There was no evidence of weakened movement, excess fatigability, incoordination, or pain on movement.  The Veteran did not have localized tenderness or pain on palpation of the elbow or forearm.  Muscle strength testing was full.  X-rays were negative. 

The Veteran testified to complaints of left elbow pain. The Board has noted the Veteran's complaints of pain experienced in his left elbow and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  There was no pain on motion during VA examination in 2009 or 2012.  There was no evidence of pain, additional loss of limitation, fatigue, weakness, lack of endurance, or incoordination after three repetitions of range of motion during both VA examinations.  These complaints are clearly accounted for in the current noncompensable percent rating as he does not even meet the criteria for a noncompensable rating (flexion limited to 110 degrees).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that an initial compensable rating for the left elbow has not been shown.  There is no evidence that the disability is productive of limitation of the flexion of the forearm to 110 degrees.  38 C.F.R. § 4.71a.  "Staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


Bilateral Foot Strain

As foot strain is an unlisted condition, his disability is rated by analogy.  38 C.F.R. § 4.20.  Diagnostic Code 5276 provides a noncompensable rating for mild, acquired flatfeet.  A 10 percent is assigned for moderate flatfeet, weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, which is not supported by the evidence of record.  38 C.F.R. § 4.71a.  

Other diagnostic code criteria  for rating the feet must be considered for applicability.  Such other criteria include Diagnostic Code 5277 (for weak feet characterized by atrophy of the musculature, disturbed circulation and weakness), Diagnostic Code 5278 (for claw foot (pes cavus)), Diagnostic Code 5279 (for metatarsalgia), Diagnostic Code 5280 (for hallux valgus), Diagnostic Code 5281 (for hallux rigidus), Diagnostic Code 5282 (for hammer toe), and Diagnostic Code 5283 (for malunion of or nonunion of the tarsal or metatarsal bones).  38 C.F.R. § 4.71a.  While Diagnostic Code 5284 requires "moderate" or "moderately severe" foot injuries to warrant a compensable rating, the Board finds the weight of the medical evidence is against finding "moderate" or "moderately severe" symptomatology of the feet.  As the Veteran's bilateral foot strain is not shown to produce any of these signs, symptoms, manifestations, or disabilities, these criteria do not apply.   

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the bilateral foot strain disability does not warrant an initial compensable rating under any Diagnostic Code applicable for rating foot disorders.  38 C.F.R. § 4.7. 

Notably, upon VA examination in 2009 he reported pain in his arches.  There was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing on physical examination.  There was tenderness in the mid-arch.  There was no evidence of hammertoes, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, hallux valgus or rigidus, or any other foot deformity.  X-rays were normal.  

VA and private treatment records were negative for complaints or treatment referable to the Veteran's feet.

Upon VA examination in April 2012, there was no evidence of Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, foot injuries, or bilateral weak feet.  The Veteran complained of sharp pain in the arch of his feet while walking or even just sitting.  He did not use any assistive devices and x-rays of the feet were normal. 

The Board observes that the Veteran has competently complained of foot pain in his arches to VA examiners.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) .  The Board finds his descriptions of his symptomatology both competent and credible, but it is outweighed by the medical evidence noted.  While it is clear he experiences some tenderness in the mid-arch of his feet, there has been no functional loss due to such pain; consequently, such pain does not approximate the criteria contemplated by the assignment of a higher rating under §§ 4.40, 4.45 and 4.49.  See also DeLuca, supra.  The overall medical findings clearly show these symptoms, alone, without greater severity or further foot symptoms and impairment, are simply insufficient to warrant a higher rating.  The Board finds the medical findings more probative since made by clinicians with expertise in assessing the severity of musculoskeletal disabilities, based upon physical evaluation and diagnostic testing.

As such, based on its review of the medical evidence, the Board finds that an initial compensable rating for the bilateral foot strain is not warranted as the evidence does not show the disability has been productive of moderate flatfeet, weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  38 C.F.R. § 4.71a.  "Staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


TDIU and Extraschedular Considerations

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his left elbow and feet claims.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows upon VA examination in 2009 the Veteran reported that he was unemployed as he was awaiting sinus surgery.  The 2012 VA examiner found the Veteran's left elbow and bilateral foot strain did not impact his ability to work.  The Veteran made no claims of unemployability during his Board hearing.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected left elbow and bilateral foot strain, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left elbow or bilateral foot strain is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected left elbow and bilateral foot strain reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on functional loss (due to such symptoms as pain), pain on manipulation and use, deformities, as well as limitation of motion.  Diagnostic Codes 5205-5213, 5276-5284.   Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service-connection for gastritis is denied.

Entitlement to service-connection for a disorder manifested by saliva thickening is denied.

Entitlement to service-connection for residuals of a recurring Staph infection, to include nasal folliculitis, is granted.

Entitlement to an initial compensable rating for the service-connected left elbow strain is denied

Entitlement to an initial compensable rating for the service-connected bilateral foot strain is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


